Title: To George Washington from John Searson, 9 April 1798
From: Searson, John
To: Washington, George



Sir
Philad[elphi]a 9th April 1798

When I last return’d to this Country in August 1796, your Excellency being then President of the United States, from the Amiable Character I had heard of you, your Humane And Beneficent Disposition to the Distressed took the Liberty to wait on your Excellency presenting you a Poem I publish’d in Ireland, which you were so Condescending as to Accept of, and in Augt 1797 you were so good as to order Col. Biddle to forward one of the Poems publish’d in Philada to you at Mount Vernon, for which I retain the most lively Gratitude.
When the Epidemic Fever broke out here I like many Others Went to New york to Evade Infection, by which lost a great part of the Benefit of my Subscribers, but got some in that City to purchase

a number of them, And whilst there, made application to Governor Jay Soliciting his Favour for a clerks place in Some of the Publick Offices at Albany, where he then was And as your Excellency pays no Postage, beg leave to Enclose it for your Inspection, When a youth have been Book-keeper in Some of the first Compting Houses in New york and this City, as also many years a Mercht in Wholesale trade on my Acct having Married reputably here, But in 1772 Saild with my Motherless Daughter for Londonderry, three years before the Commencement of the late American War. and had it not in my Power to return to America ’till 96, for Pecuniary Reasons. but was master of an Academy near Londonderry Several years have good Certificates from thence and Gentlemen of respectability in this City. Pardon great and worthy Sir the mention of my trifling affairs. Tis to Gentlemen of Ability I Can only Address my Self, Seeking for friends from Humane Motives, and Gratitude Sincere, is all I have to offer, my old friends here being long Since gone to the House appointed for all living May real Happiness ever await you Excellency & family is the Sincere Prayer of your Excellency’s most Grateful and most Devoted Humble Servant

John Searson


your Exellency can Enclose under Cover Governor Jays Letter. P.S. my address is to the Care of the Postmaster Philadelphia.

